DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.

Specification
The disclosure is objected to because of the following informalities: 
[0017]: “with a thermal sensor mounted on an AV a body temperature…” should be: “with a thermal sensor mounted on an AV, a body temperature…”
[0040]: “another example, the AV 210 uses one or more captured by the camera 250” should be: “another example, the AV 210 uses one or more images captured by the camera 250”.
[0050]: “a user interface (UI) engine 460” should be “a user interface (UI) module 460”.
[0066]: “UI engine 460” should be “UI module 460”.
[0067]: “UI engine 460” should be “UI module 460” (multiple times)
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:  
Claim 9: last clause refers to “a second user”. Is this the same “second user” that is referred to in the second clause or a separate one?  For purposes of examination it is assumed that “a second user” in the last clause should be “the second user”.
Claim 10:  refers to “a second item”. Is this the same “second item” that is referred to in claim 9 or a separate one?  For purposes of examination it is assumed that the “second item” in claim 10 is the same “second item” as in claim 9. 
Claim 10:  refers to “a second user”. Is this the same “second user” that is referred to in claim 9 or a separate one?  For purposes of examination it is assumed that the “second user” in claim 10 is the same “second user” as in claim 9. 
Claim 12:  refers to “a health-related item” twice. For purposes of examination it is assumed that these refer to the same item.
Claim 17: “the item” is referred to in the last line of the claim.  This is ambiguous because it is unknown whether this refers to “an item for delivery” or “a last item in the delivery compartment”, both mentioned earlier in the claim.  For purposes of examination it is assumed that “the item” refers to “a last item in the delivery compartment”. 
Claim 20: “door to the delivery compartment” should be “door to the delivery compartment of the AV”. (mentioned twice). 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4. 6-10, 12-19 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1-4. 6-10, 12-19 are directed toward methods and apparatuses and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-4. 6-10, 12-19 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims (1, 8, and 14) are directed toward comparing a measured temperature of an individual with a threshold temperature and if the measured temperature doesn’t exceed the threshold temperature, allowing the individual into an autonomous vehicle.   Due to the expansively broad nature of the claims, they encompass “mental processes”, e.g. someone estimating whether someone else’s skin feels too hot or not.   There are no limitations on exactly what is considered “a threshold temperature”, the precision of measurement, or why such precision would be necessary for implementation of the inventive part.  The claims further encompass “Certain methods of organizing human activity” because the claims read with no further limitations that would restrict the provision solely to a non-human agent. Under a broad interpretation of claim 1, the elements could be covered by a mother feeling the forehead of her potentially sick son before allowing him to open a car door and drop a box in.  The dependent claims (2-4, 6-10,12-13, 15-19) merely access other parts of the decision tree (if individual has too high a temperature, don’t let him in to vehicle), or adds post-solution activity, but do not add anything that removes the claimed subject matter from “mental processes” or “certain methods of organizing human activity”. 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-4. 6-10, 12-19 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of stating that the system implementing the method is on board an autonomous vehicle. There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a generic temperature sensor on a generic “autonomous vehicle”.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (a.k.a. involving an autonomous vehicle).
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented via other software abstractions (“a health protocol engine” on a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of a thermal sensor to measure a temperature in implementing the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-4. 6-10, 12-19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.
Allowable Subject Matter
Claims 5, 11, and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim each depends on and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661